DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 14 June 2022 has been entered. Claims 1-4, 6-11, 13, 15-19, and 21-24 remain pending in the application. The Applicant’s amendments overcome all rejection previously set forth in the Non-Final Office Action dated 06 April 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.
 
Allowable Subject Matter
Claims 1-4, 6-11, 13, 15-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record individually or combined fails to teach an image sensor as claimed, comprising: a plurality of pixels, each pixel of the plurality of pixels configured to transmit a pixel signal in response to a photo gate signal received at one transmission transistor of the pixel in a frame, the pixel signal corresponding to a photoelectric signal generated at a photodiode of the pixel; and photo gate controller circuitry configured to generate a plurality of photo gate signals and transmit the plurality of photo gate signals to separate, respective sets of one or more pixels of the plurality of pixels, the photo gate controller circuitry including a first delay circuit configured to transmit first delay clock signals such that each first delay clock signal of the first delay clock signals is delayed with respect to a reference clock signal by a separate, respective particular first delay amount of time, and a second delay circuit configured to transmit second delay clock signals such that each second delay clock signal of the second delay clock signals is delayed with respect to the reference clock signal by a separate, respective particular second delay amount of time, more specifically in combination with wherein each pixel of the plurality of pixels is configured to selectively receive, as the photo gate signal received at the one transmission transistor of the pixel in the frame, one signal among a corresponding first delay signal of the first delay clock signals and a corresponding second delay signal of the second delay clock signals, according to a selection signal.
	Claims 2-4 and 6-11 are allowed for their dependency on claim 1. 

Regarding claim 13, the prior art of record individually or combined fails to teach an image sensor as claimed, comprising: a plurality of pixels, each pixel of the plurality of pixels configured to transmit a pixel signal in response to a photo gate signal received at the pixel in a frame, the pixel signal corresponding to a photoelectric signal generated at a photodiode of the pixel; and photo gate controller circuitry configured to generate a plurality of photo gate signals and transmit the plurality of photo gate signals to separate, respective sets of one or more pixels of the plurality of pixels, the photo gate controller circuitry including a first delay circuit configured to transmit a first delay clock signal and a second delay clock signal, each delay clock signal of the first and second delay clock signals transmitted by the first delay circuit being delayed with respect to a reference clock signal by a separate, respective particular first delay amount of time, a second delay circuit configured to transmit a first delay clock signal and a second delay clock signal, each delay clock signal of the first and second delay clock signals transmitted by the second delay circuit being delayed with respect to the reference clock signal by a separate, respective second delay amount of time, more specifically in combination with a first selector configured to transmit, as one photo gate signal of the plurality of photo gate signals, a first selection clock signal selected between the first delay clock signal transmitted by the first delay circuit and the first delay clock signal transmitted by the second delay circuit, and a second selector configured to transmit, as a separate photo gate signal of the plurality of photo gate signals, a second selection clock signal selected between the second delay clock signal transmitted by the first delay circuit and the second delay clock signal transmitted by the second delay circuit, wherein the second delay clock signal transmitted by the first delay circuit has a longer delay time than the first delay clock signal transmitted by the first delay circuit, and the second delay clock signal transmitted by the second delay circuit has a shorter delay time than the first delay clock signal transmitted by the second delay circuit.
	Claims 15-19 are allowed because of their dependency on claim 13. 

Regarding claim 21, the prior art of record individually or combined fails to teach an image sensor as claimed, comprising: a plurality of pixels, each pixel of the plurality of pixels configured to transmit a pixel signal in response to a photo gate signal received at one transmission transistor of the pixel, the pixel signal corresponding to a photoelectric signal generated at a photodiode of the pixel; photo gate controller circuitry configured to transmit photo gate signals to separate, respective sets of one or more pixels of the plurality of pixels, subsequently to generating the photo gate signals; and a read out circuit configured to obtain depth information associated with an object based on some or all of the pixel signals transmitted by separate, respective pixels of the plurality of pixels, wherein the photo gate controller circuitry includes a first delay circuit configured to transmit a first delay clock signal delayed by a first particular amount of time with respect to a reference clock signal, and a second delay circuit configured to transmit a second delay clock signal delayed by a second particular amount of time with respect to the reference clock signal, more specifically in combination with wherein the photo gate controller circuitry is configured to select one signal among the first delay clock signal and the second delay clock signal as a selected signal according to a selection signal, transmit the selected signal to each pixel of the plurality of pixel as the photo gate signal received at the one transmission transistor of the pixel, and wherein the read out circuit is configured to obtain the depth information based on interpolating a first pixel signal transmitted by the some or all pixels in response to the first delay clock signal and a second pixel signal transmitted by the some or all pixels in response to the second delay clock signal.
	Claims 22-24 are allowed because of their dependency on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 16-18, filed 14 June 2022, with respect to the rejections of claim 1, 8-10, and 21 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  The Rejections of claims 1, 8-10, and 21 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the Non-Final Office Action dated 28 December 2021 and the Final Office Action dated 06 April 2022
USPGPub 20160337607 A1: The reference teaches a selector circuit (27) selecting one clock signal from among two clock signals (CCK and CCKB), however, fails to teach a single selector transistor and instead teaches a plurality of transistors in the selector circuit (27). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878            

/JENNIFER D BENNETT/Examiner, Art Unit 2878